On the Court’s own motion, appeal insofar as taken from the Appellate Division order in case number 89115, dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution and, insofar as taken from the Appellate Division order in case number 88458, dismissed, without costs, upon the ground that no substantial constitutional question is *696directly involved. Motion, insofar as it seeks leave to appeal from the Appellate Division order in case number 89115, dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order in case number 88458, denied. Motion for poor person relief dismissed as academic.